Exhibit 10.18

EXECUTION VERSION






AMENDMENT NO. 2, dated as of December 18, 2014 (this “Amendment”), to the Credit
Agreement dated as of March 6, 2013, among CEDAR FAIR, L.P., a Delaware limited
partnership (the “U.S. Borrower”), MAGNUM MANAGEMENT CORPORATION, an Ohio
corporation (the “U.S. Co-Borrower”), CANADA’S WONDERLAND COMPANY, a Nova Scotia
unlimited liability company (the “Canadian Borrower” and, collectively with the
U.S. Borrower and the U.S. Co-Borrower, the “Borrowers” and, each individually,
a “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”) and as
collateral agent, and the other parties thereto (as amended by Amendment No. 1,
dated as of September 30, 2013, and this Amendment, and as further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


WHEREAS, the Borrowers desire to amend the Credit Agreement on the terms set
forth herein;


WHEREAS, Section 11.1 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;


WHEREAS, the Borrowers have requested the Required Lenders and the
Administrative Agent consent to amend the Credit Agreement in certain respects
as set forth herein;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.    Amendment. The Credit Agreement is, effective as of the
Amendment No. 2 Effective Date (as defined below), hereby amended by:


(a)    adding “(with any other Subsidiary Guarantor that becomes a Borrower, as
contemplated by the definition of “Borrower”)” in the first paragraph of the
Credit Agreement immediately after the word “collectively” appearing therein;


(b)    the definition of “Borrower” and “Borrowers” in the Credit Agreement is
hereby amended by adding the following words immediately after the word
“Agreement” ap- pearing therein “; provided, that any Subsidiary Guarantor that
is a Domestic Subsidiary may, at the option of the U.S. Borrower, upon ten
Business Days’ notice to the Administrative Agent (provided that at least four
Business Days prior to the addition of a given Borrower pursuant to a Subsidiary
Borrower Designation Letter, the Administrative Agent shall have received all
docu- mentation and other information required by bank regulatory authorities
under applicable “know- your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, requested by it at least eight
Business Days prior to the addition of such Borrower pursuant to a Subsidiary
Borrower Designation Letter), become jointly and severally liable with the
existing Borrowers as a “Borrower” hereunder, pursuant to a Subsidiary Borrower
Designation Letter, in



65

--------------------------------------------------------------------------------



-2-








which case, the provisions applicable to the U.S. Co-Borrower hereunder shall
apply equally to such Subsidiary Guarantor in its capacity as a Borrower”;


(c)    adding the following defined term and definition to Section 1 of the
Credit
Agreement immediately after the definition of “Subsidiary” therein:


““Subsidiary Borrower Designation Letter” means a Subsidiary Borrower Desig-
nation Letter, substantially in the form of Exhibit A.”


(d)    replacing the word “[Reserved]” with “Form of Subsidiary Borrower Des-
ignation Letter” for Exhibit A to the Credit Agreement in the “EXHIBITS” section
of the Table of Contents; and


(e)    adding Exhibit A hereto to the Credit Agreement as Exhibit A thereto.


Section 2.    Representations and Warranties, No Default. The Borrowers hereby
represent and warrant that as of the Amendment No. 2 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing and (ii) all representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that representations and warranties that are qualified by materiality
shall be true and correct in all respects).


Section 3.    Effectiveness. Section 1 of this Amendment shall become effective
on the date (such date, if any, the “Amendment No. 2 Effective Date”) that the
following conditions have been satisfied:


(i)    the Administrative Agent shall have received executed signature pages
hereto from Lenders constituting the Required Lenders and each Loan Party; and


(ii)    The representations and warranties in Section 2 hereof shall be true and
correct in all material respects.


Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 5.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 6.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

66

--------------------------------------------------------------------------------



-3-








Section 7.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, any other Agent or the Issuing Lenders, in
each case under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document. Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Loan Document is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect. Each Loan Party
reaffirms its obligations under the Loan Documents to which it is party and the
validity of the Liens granted by it pursuant to the Security Documents. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 2 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.


[signature pages follow]













67

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


CEDAR FAIR, L.P.






By:
Cedar Fair Management Inc, its General Partner
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
MAGNUM MANAGEMENT CORPORATION
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
CANADA'S WONDERLAND COMPANY
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 











































[Signature Page to Amendment]





68

--------------------------------------------------------------------------------





Solely for purposes of Section 7 of this Amendment:




CAROWINDS LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
CEDAR FAIR
 
 
 
By:
Magnum Management Corporation, its Managing General Partner
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
CEDAR FAIR SOUTHWEST INC.
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
CEDAR POINT PARK LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
DORNEY PARK LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 





















[Signature Page to Amendment]



69

--------------------------------------------------------------------------------













GEAUGA LAKE LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
KINGS DOMINION LLC
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
KINGS ISLAND COMPANY
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
KINGS ISLAND PARK LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
KNOTTS BERRY FARM
 
 
 
 
By:
Cedar Fair L.P., its General Partner
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
MICHIGAN'S ADVENTURE, INC.
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 









[Signature Page to Amendment]

70

--------------------------------------------------------------------------------











VALLEYFAIR LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
WONDERLAND COMPANY INC.
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 
WORLDS OF FUN LLC
 
 
 
 
By:
/s/ Brian C. Witherow
 
 
Name:
Brian C. Witherow
 
 
Title:
Exec. V.P. & CFO
 
 
 
 
 

























































[Signature Page to Amendment]



71

--------------------------------------------------------------------------------













JPMORGAN CHASE BANK, N.A. as Administrative Agent and Lender
By:
/s/ Sandeep S. Parihar
 
Name:
Sandeep S. Parihar
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







































































[Signature Page to Amendment]



72

--------------------------------------------------------------------------------





Exhibit A


Form of Subsidiary Borrower Designation Letter


[see attached]




































































































A-1

73

--------------------------------------------------------------------------------





SUBSIDIARY BORROWER DESIGNATION LETTER




[Date]




To: JPMorgan Chase Bank, N.A.
500 Stanton Christina Road
Ops 2, Floor 03
Newark, DE 19713-2107
Attention: Charles K. Wambua
Email: charles.k.wambua@jpmorgan.com


with a copy to:
JPMorgan Chase Bank, N.A. as Administrative Agent
383 Madison Ave., Floor 24
New York, New York 10179
Attention: Sandeep Parihar
Email: sandeep.s.parihar@jpmorgan.com




Re:    Credit Agreement dated as of March 6, 2013 (as amended by Amendment No.
1, dated as of September 30, 2013 and Amendment No. 2, dated as of December 18,
2014, and as further amended, restated, amended and restated, extended,
supplemented or other- wise modified from time to time, the “Credit Agreement”),
among CEDAR FAIR, L.P., a Delaware limited partnership (the “U.S. Borrower”),
MAGNUM MANAGE- MENT CORPORATION, an Ohio corporation (the “U.S. Co-Borrower”),
CAN- ADA’S WONDERLAND COMPANY, a Nova Scotia unlimited liability compa- ny (the
“Canadian Borrower” and, collectively (with any other Subsidiary Guar- antor
that becomes a Borrower, as contemplated by the definition of “Borrower”
therein) with the U.S. Borrower and the U.S. Co-Borrower, the “Borrowers” and,
each individually, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) and as collateral agent, and the other parties thereto.


Dear Ladies and Gentlemen:


This letter is the “Subsidiary Borrower Designation Letter” being delivered to
you pursuant to the above-referenced Credit Agreement. Except as otherwise
provided herein, terms defined in the Credit Agreement are used herein as
defined therein.


By its signature below, the U.S. Borrower hereby designates[    ] as a
“Borrower” under the Credit Agreement and the Guarantee and Collateral
Agreement. By its signature below, the undersigned Subsidiary Guarantor hereby
agrees to be bound by all of the provisions of each of the Credit Agreement and
the Guaran-


A-2

74

--------------------------------------------------------------------------------





tee and Collateral Agreement applicable to it in its capacity as a “Borrower”
thereunder. In addition, the undersigned Subsidiary Guarantor hereby represents
and warrants to the Ad- ministrative Agent and the Lenders that:


(a)     it is a wholly-owned Domestic Subsidiary of the U.S. Borrower and is a
[corporation] [limited partnership] [limited liability company] duly organized,
validly ex- isting and in good standing under the laws of [jurisdiction of
formation];


(b)     each of the representations and warranties applicable to Borrowers set
forth in Section 5 of the Credit Agreement, and to Grantors set forth Section 4
of the Guarantee and Collateral Agreement, are true and correct in all material
respects with re- spect to the undersigned Subsidiary Guarantor on and as of the
date hereof as if set forth in full herein; provided that any representation or
warranty that is qualified as to “materi- ality”, “Material Adverse Effect” or
similar language shall be true and correct (after giv- ing effect to any
qualification therein) in all respects on such respective dates; and


(c)     there are no filings or recordings of the Credit Agreement, any other
Loan Document or any other document to be made with any Governmental Authority
or any stamp or similar tax to be paid on or in respect of this Subsidiary
Borrower Designation Letter, the Credit Agreement, any other Loan Document or
any other document that if
not made or paid would adversely affect the legality, validity, enforceability
or admissi- bility in evidence of the Credit Agreement or any other Loan
Document against it.


This Subsidiary Borrower Designation Letter shall not become effective until the
Administrative Agent shall have been provided at least 10 Business Days’ prior
notice by the U.S. Borrower of the designation of the undersigned Subsidiary
Guarantor as a Borrower; pro- vided, that at least 4 Business Days prior to the
effectiveness of this Subsidiary Borrower Desig- nation Letter, the
Administrative Agent shall also have received all documentation and other in-
formation required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act, requested by it at least 8 Business Days prior to the
effectiveness of this Subsidiary Borrower Designation Letter.


This Subsidiary Borrower Designation Letter shall be governed by and construed
in accordance with the law of the State of New York.






[signature pages follow]




















A-3



75

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the U.S. Borrower and the undersigned Subsidiary Guarantor
have caused this Subsidiary Borrower Designation Letter to be duly executed and
de- livered as of the day and year first above written.


CEDAR FAIR L.P.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
[NAME OF SUBSIDIARY GUARANTOR DES-
IGNATED AS A BOROWER
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 









Accepted and Agreed:
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 









































A-4

76